Citation Nr: 1822327	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss, to include whether the reduction of the evaluation from 50 percent to 40 percent, effective September 1, 2016, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1954 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which decreased the Veteran's disability rating for bilateral hearing loss from 50 to 30 percent, effective September 1, 2016.  In a subsequent March 2017 rating decision, the RO granted an increased 40 percent disability rating for bilateral hearing loss effective September 1, 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The reduction of the 50 percent rating for the Veteran's bilateral hearing loss was not based on improvement in the Veteran's ability to function under the ordinary conditions of life and work.

2.  Throughout the appeals period, service-connected hearing loss is manifested, at worst, by level VII hearing loss in the right ear and level VII hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The reduction in rating for a bilateral hearing loss from 50 percent to 40 percent was not proper; hence, the 50 percent rating must be restored.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a disability evaluation in excess of 50 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C. § 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding the claims adjudicated in this appeal; as discussed in greater details below, the Board finds these examinations are adequate upon which to adjudicate the merits of this appeal.

II.  Rating Reduction

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2017).  The RO complied with the due process protections of 38 C.F.R. § 3.105(e).

Nevertheless, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

In the present case, the Veteran contends that the reduction was improper because his hearing loss had worsened, rather than improved.  The Veteran was granted service connection for hearing loss in an August 2012 rating decision and assigned a 50 percent disability rating effective April 27, 2011.  The initial decrease to 30 percent was effective September 1, 2016.  As such, the Veteran's 50 percent disability rating was in effect for more than 5 years.  Pursuant to 38 C.F.R. § 3.344 (a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344 (a).

The Board determines that the reduction in rating for the Veteran's bilateral hearing loss was not proper.  A review of the RO's June 2016 rating decision, which pertained to the reduction, demonstrates that the RO appears to have essentially analyzed the issue of reduction of the 50 percent evaluation just as it would a claim for an increased rating.  Specifically, the RO did not address whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  This is furthered by the March 2017 SOC, which treated the claim only as an increased rating claim, as well.  The evidence does not reflect that there was any improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In fact, the Veteran's competent, credible lay statements indicated that his hearing worsened, notwithstanding any improvement in audiometric test scores.

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Brown, 5 Vet. App. at 413; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).

Since the rating decision that accomplished the reduction of the 40 percent rating for the Veteran's service-connected bilateral hearing loss did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 50 percent rating.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).

III.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, either Table VI or VIa will be used, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA audiological examination in July 2014.  The Veteran reported that even with hearing aids, he has difficulty understanding speech, especially his wife.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
65
75
80
90
LEFT
60
70
70
70

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 60 percent in the right ear and 62 percent in the left ear.  Applying the above results to the applicable legal criteria, the Veteran's right ear hearing loss was manifested by Level VII acuity, and his left ear hearing loss was manifested by Level VII hearing acuity.  Applying these results to the applicable legal criteria, the Board finds that a Level VIII for the right ear, combined with a Level VII for the left ear, will result in a 40 percent evaluation.

The Veteran also underwent a VA audiological examination in March 2016.  The Veteran reported significant difficulty hearing family members and television.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
65
70
80
85
LEFT
60
70
70
70

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 72 percent in the right ear and 74 percent in the left ear.  Applying the above results to the applicable legal criteria, the Veteran's right ear hearing loss was manifested by Level VI acuity, and his left ear hearing loss was manifested by Level VI hearing acuity.  Applying these results to the applicable legal criteria, the Board finds that a Level VI for the right ear, combined with a Level VI for the left ear, will result in a 30 percent evaluation.

The Veteran provided a private audiological examination dated in August 2016.  However, the examiner did not indicate whether the Maryland CNC test was used to test speech recognition.  As such, the test is not adequate for rating purposes. 

The Veteran also underwent a VA audiological examination in March 2017.  The Veteran reported significant difficulty hearing speech in all situations.  He stated he has difficulty understanding his wife and the television, even with hearing aids.  The examination revealed audiometry results as follows:


HERTZ
1,000
2,000
3,000
4,000
RIGHT
70
80
90
90
LEFT
70
80
85
85

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 72 percent in the right ear and 66 percent in the left ear.  Applying the above results to the applicable legal criteria, the Veteran's right ear hearing loss was manifested by Level VII acuity, and his left ear hearing loss was manifested by Level VII hearing acuity.  Applying these results to the applicable legal criteria, the Board finds that a Level VII for the right ear, combined with a Level VII for the left ear, will result in a 40 percent evaluation.

Review of the above audiometric findings reveals no evidence of a level of disability beyond the currently assigned 50 percent rating.  In the Board's judgment, the evidence reflects hearing loss symptoms contemplated by the schedule and that there is not an exceptional pattern of hearing loss.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a higher 60 percent disability rating.  





ORDER

A 50 percent disability rating for service-connected bilateral hearing loss is restored, effective September 1, 2016.

A disability rating in excess of 50 percent for service-connected bilateral hearing loss is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


